In the

United States Court of Appeals
               For the Seventh Circuit

No. 07-3903

JONATHAN A. C ATLIN,
                                                  Plaintiff-Appellant,
                                  v.

C ITY OF W HEATON, a municipal corporation of the
State of Illinois, B ILL C OOLEY, A NDREW U HLIR,
E DWARD F ANNING, M ATTHEW H ALE & M ARK F IELD,
employees and agents of the City of Wheaton,

                                               Defendants-Appellees,
                                 and


C OUNTY OF D UP AGE, a political subdivision of the
State of Illinois, JOHN Z ARUBA, Sheriff of DuPage County,
Illinois, D UP AGE C OUNTY M AJOR C RIMES T ASK F ORCE,

                                                            Defendants.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 04 C 2590—Harry D. Leinenweber, Judge.



       A RGUED M AY 11, 2009—D ECIDED JULY 21, 2009
2                                               No. 07-3903

    Before C UDAHY, P OSNER, and K ANNE, Circuit Judges.
  C UDAHY, Circuit Judge. Jonathan Catlin was arrested
and briefly detained when members of the Wheaton Police
Department mistook him for the ringleader of a local drug
operation. Catlin subsequently sued for false arrest and
excessive force. The district court granted summary
judgment for the defendants on the basis of qualified
immunity. We affirm.


                    I. BACKGROUND
  On August 20, 2003, the DuPage County Sheriff’s Narcot-
ics Unit conducted a major operation to arrest numerous
members of a drug conspiracy in Wheaton, Illinois.
The operation involved over seventy-five officers from
neighboring jurisdictions, including the defendants in
this case, who are members of the Wheaton Police De-
partment. The DuPage Narcotics Unit assigned the defen-
dants the task of executing an arrest warrant for Robert
Ptak, the kingpin of the drug conspiracy. The defendants
were told that Ptak’s arrest warrant was for Class X
felonies—the highest class of felony under Illinois
law—that Ptak was armed and dangerous, that he had
resisted arrest on several prior occasions and that he
had threatened violent resistance if the police attempted
to re-arrest him.
  At about 12:30 in the afternoon, the defendants were
dispatched to the Red Roof Inn in Downers Grove, Illinois,
where Ptak was believed to be staying. They were given
a photograph and physical description of Ptak, and told
No. 07-3903                                                   3

that he had recently been seen riding a yellow, “crotch
rocket” style motorcycle.1 Upon arriving at the scene,
the defendants observed a person matching Ptak’s
physical description who was operating a yellow sport-
motorcycle in the parking lot adjacent to the Red Roof
Inn. As it happened, however, this person was not Ptak.
Rather, it was the plaintiff, Jonathan Catlin. Further,
Catlin was not actually leaving the Red Roof Inn. Instead,
he was leaving his workplace, which was located about
100 yards from the Red Roof Inn. Nevertheless, thinking
that they had located Ptak, the defendants drove past
Catlin in their unmarked S.U.V., Catlin pulled out behind
them and the parties drove a short way until they both
came to a stop at a traffic light.
  For the purposes of this appeal, we credit Catlin’s
version of what happened next. According to Catlin,
while the parties were stopped in traffic, defendants
Uhlir and Fanning jumped out of the S.U.V. and ran
toward Catlin. Uhlir and Fanning were dressed in plain
clothes and did not identify themselves as police officers.2


1
  “Crotch rocket” is apparently a slang term for a sport-motor-
cycle. The foot pegs and shifters on this type of motorcycle are
placed farther back than usual, causing the rider to lean
forward and assume an aerodynamic position. See http://
en.wikipedia.org/wiki/Sportbike (visited 6/11/09).
2
  Our duty to view the evidence in the light most favorable to
Catlin is complicated somewhat by the fact that Catlin’s state-
ment of material facts contains admissions that cast doubt on
his allegation that the defendants did not identify themselves
                                                  (continued...)
4                                                    No. 07-3903

(A third defendant, Hale, was unable to exit from the
car with the other two as planned because the child safety
locks were activated on the back door.) Uhlir and Fanning
approached Catlin from either side, grabbed him and
threw him onto the grass by the side of the road. While
the defendants were attempting to restrain him, Catlin
admits that he began to struggle “really, really hard” and
managed to break free. Subsequently, Fanning tackled
him and Uhlir held him in place by placing his knee on
Catlin’s lower back. The defendants told Catlin to “stop
struggling,” but they still did not identify themselves
as police officers. By then, Hale had managed to unlock
the back door of the S.U.V. and join the other officers.
Hale handcuffed Catlin while Uhlir and Fanning held
him down.
 Almost immediately, the defendants realized their
mistake. While he was being restrained, Catlin protested


2
  (...continued)
as police officers. First, Catlin admits that the defendants
were wearing their badges around their necks when they
approached him. Second, and more significantly, he admits
that Officer Hale heard his fellow defendants identify them-
selves as police officers. (No. 1:04-cv-02590, Doc. No. 43, at 2, 5
(admitting Uhlir ¶¶ 43-44 and Hale ¶ 69).)
   While these admissions may well undermine Catlin’s claim
that the defendants did not identify themselves as police
officers prior to arresting him, the defendants have not argued
this, and therefore any such argument they might have made
is waived. At any rate, as we discuss below, the defendants
are entitled to qualified immunity even if they did not
identify themselves as police officers before restraining Catlin.
No. 07-3903                                                  5

that the defendants “have the wrong guy.” After success-
fully restraining him, the defendants checked Catlin’s
identification, confirmed their mistake and released
him. Catlin estimates that he was detained for approxi-
mately 20 minutes. Although there was some damage
to his motorcycle, he was able to drive himself home.
  Catlin commenced this Section 1983 action, alleging
that the defendants violated his Fourth Amendment
rights by unlawfully seizing him and using excessive
force in the course of restraining him. The district court
granted summary judgment for the defendants, finding
that the defendants were entitled to qualified immunity
with respect to both Catlin’s false arrest claim and his
excessive force claims.3


                     II. DISCUSSION
   We review de novo the decision granting summary
judgment for the defendants on the basis of qualified
immunity. Phelan v. Vill. of Lyons, 531 F.3d 484, 487 (7th Cir.
2008). Qualified immunity protects public officials from
liability for damages if their actions did not violate
clearly established rights of which a reasonable person
would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982); Viilo v. Eyre, 547 F.3d 707, 709 (7th Cir. 2008). The



3
  The court also granted summary judgment on Catlin’s state
law claims and on his Monell claim against the City of Wheaton.
Catlin does not challenge this portion of the district court’s
judgment on appeal.
6                                                 No. 07-3903

purpose of the doctrine is “to shield officials from harass-
ment, distraction, and liability when they perform their
duties reasonably.” Pearson v. Callahan, ___ U.S. ___, 129
S. Ct. 808, 815 (2009).
   To overcome qualified immunity, a plaintiff must
show that (1) the facts make out a violation of the plain-
tiff’s federal rights, and (2) the right at issue was
clearly established at the time of the defendant’s
alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001);
see also Chaklos v. Stevens, 560 F.3d 705, 711 (7th Cir. 2009).
We may address these issues in the order we deem
most expedient. See Pearson, 129 S. Ct. at 818. Thus, where
it is apparent that the alleged right at issue is not
clearly established, we may decide the case on these
grounds without first deciding if there was an under-
lying constitutional violation. Id.
  Catlin argues that the defendants are not entitled to
qualified immunity because they did not take rea-
sonable steps to verify his identity prior to the arrest, and
because there are triable issues of fact as to whether the
force they used in effecting the arrest was reasonable.
We are unpersuaded by either of these arguments. How-
ever, the second argument presents a closer question.


    A. False Arrest
  When police officers mistake a person for someone
they seek to arrest, the arrest is constitutional if the
officers (1) have probable cause to arrest the person
sought, and (2) reasonably believe that the person arrested
No. 07-3903                                                 7

is the person sought. Hill v. California, 401 U.S. 797, 802
(1971); United States v. Marshall, 79 F.3d 68, 69 (7th Cir.
1996).
  In the present case, the arrest warrant gave the officers
a basis for arresting Robert Ptak. The only issue, therefore,
is whether they were reasonable in thinking that Catlin
was Ptak. We think that they were. Catlin physically
resembled Ptak,4 was observed in the precise area
where the defendants expected to find Ptak and was
driving the same distinctive sort of motorcycle as Ptak.
  Catlin’s argument that the defendants should have
checked his license plates prior to arresting him is unavail-
ing for two reasons. The defendants believed that they
were confronting a dangerous felon on a racing motor-
cycle in an area adjacent to a state highway. The defen-
dants were under no constitutional obligation to dither,
especially since additional efforts to verify Catlin’s
identity could have given him an opportunity to flee. E.g.,
Marshall, 79 F.3d at 69 (“Requiring a higher level of verifi-
cation or corroboration at this point risked allowing a
golden moment to pass—[the suspect] could have fled
while more evidence was gathered.”).
  Further, the defendants are required to show only the
reasonableness of their belief that the person they arrested


4
  Ptak was a 30 year old white male with closely cropped brown
hair, standing 6’1” and weighing 208 pounds. Catlin was a
27 year old white male with closely cropped brown hair,
standing 6’ and weighing about 190 pounds. Further, our
review of the photographs contained in the record persuades
us that the facial resemblance was strong.
8                                               No. 07-3903

was the person they were seeking; they are not required
to show that they knew with certainty that the person
they arrested was the person they were seeking. Often,
there will have been more that an officer could have
done to confirm a suspect’s identity. This will not
render an arrest unconstitutional so long as the officer’s
actions were reasonable under the circumstances.


    B. Excessive Force
   Catlin also argues that the defendants used excessive
force when they arrested him. Because the arrest was
valid, the defendants were allowed to use some force in
the course of effecting the arrest. See Graham v. Connor, 490
U.S. 386, 396 (1989) (“[T]he right to make an arrest . . .
carries with it the right to use some degree of physical
coercion or threat thereof to effect it.”). Our assessment
of whether the defendants’ use of force in the present
case comports with the Fourth Amendment’s “reason-
ableness” requirement requires us to balance “the nature
and quality of the intrusion on the individual’s Fourth
Amendment interests against the countervailing gov-
ernmental interests at stake.” Id.; Abdullahi v. City of
Madison, 423 F.3d 763, 768 (7th Cir. 2005). Particular
factors we consider include “the severity of the crime at
issue, whether the suspect poses an immediate threat to
the safety of the officers or others, and whether he is
actively resisting arrest or attempting to evade arrest by
flight.” Graham, 490 U.S. at 396; Abdullahi, 423 F.3d at 768.
  In the present case, Catlin alleges that the defendants
confronted him without identifying themselves as police
No. 07-3903                                                    9

officers, forced him off his motorcycle and “tossed him”
to the side of the road.5 He alleges that subsequently—
and still without identifying themselves as officers—the
defendants tackled him, held him face down by placing
a knee in his lower back and told him to “quit resisting”
as they handcuffed him.
   Most of the defendants’ actions on this narrative strike
us as reasonable: the defendants thought they were
confronting an armed and dangerous felon who had
announced his intention to flee or fight rather than be
arrested. They were under no constitutional obligation
to carry out the arrest in a way that would have given
Ptak an opportunity to make good on his earlier threats.
In what follows, we analyze what seem to us Catlin’s
two strongest arguments that the defendants’ use of
force was excessive: first, he argues that the reasonable-
ness of the force the defendants used to subdue him is
inherently a jury question; and second, he suggests that
it was unreasonable for the defendants to fail to identify
themselves as police officers prior to completing the arrest.


    1.   The amount of force the defendants used to
         restrain Catlin
  Again, the reasonableness of a particular use of force
depends on the circumstances of the case. Graham, 490



5
   The district court disregarded Catlin’s allegation that at
least one defendant drew his gun in the course of the arrest,
finding that this allegation was contradicted by Catlin’s deposi-
tion testimony. Catlin has not challenged this finding on appeal.
10                                              No. 07-3903

U.S. at 396. Catlin’s principal argument is that when
officers use more than a de minimis amount of force in
carrying out an arrest, the question of whether the use
of force was reasonable is for the jury. Catlin relies
heavily on our decision in Abdullahi, where we said “since
the Graham reasonableness inquiry nearly always re-
quires a jury to sift through disputed factual contentions,
and to draw inferences therefrom, we have held on
many occasions that summary judgment or judgment as
a matter of law in excessive force cases should be
granted sparingly.” 423 F.3d at 773 (quoting Santos v.
Gates, 287 F.3d 846, 853 (9th Cir. 2002) (internal quotation
marks omitted)).
  Catlin focuses on the conclusion of this remark—namely,
that summary judgment should be granted sparingly in
excessive force cases—while disregarding the premise on
which it was based. The reason that summary judgment
is often inappropriate in excessive force cases is that
the parties typically tell different stories about what
happened. Here, by contrast, there are no material
factual disputes. According to both parties, Catlin was
tackled, at which point Uhlir held him in place by
forcibly placing his knee on Catlin’s back while Hale
handcuffed him. In the light of the fact that Catlin ad-
mitted that he “struggled really, really hard” and managed
temporarily to break free, these actions were reasonable
as a matter of law.
  Further, while there are superficial similarities between
the facts of the this case and those of Abdullahi, the facts
and the issues presented by the two cases are different.
No. 07-3903                                              11

In Abdullahi, three officers took the arrestee to the
ground, at which point one of the officers testified that
he placed his right knee on the arrestee’s back and in-
creased the pressure until he stopped struggling. 423 F.3d
at 765. When the arrestee was fully subdued, the officers
realized that he had stopped breathing. Paramedics were
unable to resuscitate him, and he was later declared
dead. Id. at 766. Four doctors testified that the arrestee
suffered from injuries consistent with strangulation, and
that his chest had been crushed. Id. Based on this record,
we reversed the district court’s grant of summary judg-
ment for the defendants, holding that,
    [t]he reasonableness of kneeling on a prone individ-
    ual’s back during the arrest turns, at least in part, on
    how much force is applied. Kneeling with just enough
    force to prevent an individual from “squirming” or
    escaping might be eminently reasonable, while drop-
    ping down on an individual or applying one’s full
    weight (particularly if one is heavy) could actually
    cause death.
Id. at 771.
  Viewed at a high level of generality, Abdullahi stands
for the rather unsurprising proposition that a knee-to-the-
back restraint may or may not be reasonable depending
on the circumstances. While this may seem to lend some
support to Catlin’s excessive force claim, Abdullahi is
distinguishable from the present case for two reasons.
First, in Abdullahi, the officers used deadly force. Cases
involving deadly force will often present more difficult
questions concerning the reasonableness of the force
12                                                 No. 07-3903

that was used than cases like this one, where the arrestee
was able to leave the scene without assistance and appar-
ently required no immediate medical attention. Second,
and most significantly, Abdullahi presented disputed
factual issues concerning the type of force that the defen-
dants used: although the defendants testified that they
merely placed a knee on the arrestee’s back, the plaintiff
introduced medical evidence that the arrestee had
been strangled and his chest crushed. Here, by contrast,
there is no evidence—direct or circumstantial—that
contradicts the defendants’ version of events.6
  In short, in the present case, unlike Abdullahi, there are
no factual disputes the resolution of which could make it
reasonable to conclude that the defendants’ use of force
was disproportionate given the threat they reasonably
believed they faced.


     2.   The defendants’ failure to identify themselves as
          officers
  Catlin also argues, somewhat more plausibly, that it was
unreasonable for the defendants to fail to identify them-
selves as police officers at some point during the arrest.
Here, it is helpful to distinguish between the defendants’



6
  Catlin argues that medical records show that he suffered
serious injuries as a result of this incident. But these medical
records post-date the incident by two years. Whatever Catlin’s
2005 MRI results show, they do not show that the defendants
used excessive force when they arrested him in 2003.
No. 07-3903                                              13

failure to identify themselves initially, and their failure
to identify themselves after they had forced Catlin from
his motorcycle but before they had fully restrained him.
  It seems to us that there was nothing unreasonable
about the defendants’ initial failure to identify them-
selves. The defendants believed that Catlin was armed and
that there was a high probability that he would fight if he
were given the opportunity. Having concluded that they
needed to act quickly in order to minimize the risk to
themselves and to bystanders, the defendants could
have reasonably concluded that they needed to use the
element of surprise to their advantage.
  The defendants’ continuing failure to identify them-
selves after they forced Catlin from his motorcycle seems
to us more problematic. On Catlin’s version of events, the
defendants told him to “quit resisting” when they had
him face-down on the grass, but they did not identify
themselves as police officers until after he was hand-
cuffed. Assuming, as we must, the truth of these allega-
tions, the risk the defendants ran in failing to identify
themselves is that Catlin would think that he was being
attacked by common criminals and that this would
make him more likely to resist. Indeed, this may have
been what actually happened. Catlin admitted that after
he was forced from his motorcycle, he struggled and
managed to break free. Had the defendants identified
themselves as police officers, it is conceivable that Catlin
might haven given up without a fight, thus obviating
the need for the defendants’ final show of force. At any
rate, a reasonable jury might so conclude.
14                                                  No. 07-3903

  It seems to us a close question whether the defendants’
failure to identify themselves was objectively unrea-
sonable under the circumstances.7 However, even if we
assume that the defendants’ failure to identify themselves
as officers after wrestling Catlin from his motorcycle was
objectively unreasonable, they would still be entitled to
qualified immunity unless the putative unlawfulness of
their conduct was apparent in the light of pre-existing
law. Anderson v. Creighton, 483 U.S. 635, 640 (1987); see
also Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009)
(“Public employees are not required, at their financial
peril, to anticipate developments in constitutional law.”).
Even where a plaintiff can show that an officer’s use of
force was objectively unreasonable, qualified immunity


7
  While we decline to decide whether the defendants’ failure
to identify themselves as police officers violated Catlin’s
Fourth Amendment rights, we note that “[p]olice officers who
unreasonably create a physically threatening situation in the
midst of a Fourth Amendment seizure cannot be immunized
for the use of deadly force.” Estate of Starks v. Enyart, 5 F.3d
230, 234 (7th Cir. 1993). Presumably this is equally true
when police officers unreasonably contribute to a situation
in which they are forced to use non-deadly force.
   On the other hand, we must make allowances for the defen-
dants’ split-second judgments. See Graham, 490 U.S. at 396-97.
Accordingly, our sister circuits have been reluctant to hold
that an officer violates the Fourth Amendment where his or her
split-second judgments exacerbate the need for force. See Grazier
ex rel. White v. City of Philadelphia, 328 F.3d 120, 127 (3d Cir.
2003); Drewitt v. Pratt, 999 F.2d 774, 780 (4th Cir. 1993); Fraire
v. City of Arlington, 957 F.2d 1268, 1276 (5th Cir. 1992).
No. 07-3903                                                        15

affords the officer an additional layer of protection. See
Saucier, 533 U.S. at 205. Specifically, while the substan-
tive constitutional standard protects officers’ reasonable
factual mistakes, qualified immunity protects them from
liability where they reasonably misjudge the legal stan-
dard. See Barbara E. Armacost, Qualified Immunity: Igno-
rance Excused, 51 Vand. L. Rev. 583, 650-51 (1998); Teressa
E. Ravenell, Hammering in Screws: Why the Court Should
Look Beyond Summary Judgment When Resolving § 1983
Qualified Immunity Disputes, 52 Vill. L. Rev. 135, 156 (2007).
  In the present case, it is far from clearly established that
the Fourth Amendment requires police officers to
identify themselves in the course of carrying out an
arrest in a public place. To the contrary, while the
Supreme Court has held that police officers usually must
announce their identity before carrying out an arrest in a
private dwelling, Wilson v. Arkansas, 514 U.S. 927, 934
(1995), we are aware of no court of appeals decision that
has recognized a constitutional obligation on the part of
the police to announce their identity when they carry out
an arrest in a public place.8 Further, the district courts
that have considered this issue are, if anything, divided.
Compare Johnson v. Grob, 928 F. Supp. 889, 905 (W.D. Mo.
1996) (“a seizure outside the home may be unreasonable
because the officers involved were not identified or



8
   Without reaching the question of whether such a constitu-
tional obligation exists, the First Circuit held that this putative
obligation would not have been clearly established in 1990.
See St. Hilaire v. City of Laconia, 71 F.3d 20, 27-28 (1st Cir. 1995).
16                                                No. 07-3903

identifiable as such, and the seized person suffers
injuries because of the officers’ lack of identification.”) and
Newell v. City of Salina, 276 F. Supp. 2d 1148, 1155 (D. Kan.
2003) (holding that a seizure “without having identified
themselves as law enforcement officers, may not be
objectively reasonable.”) with Sanchez v. City of New
York, No. 96-C-7254, 2000 WL 987288, at *5 (S.D.N.Y.
July 17, 2000) (rejecting the plaintiff’s Fourth Amendment
claim because it “assumes the uncertain proposition
that the reasonableness of a seizure outside the home
depends on whether the police officer made an announce-
ment or identification”).
  If there is a legitimate question as to the existence of
the right at issue, then qualified immunity attaches.
Mitchell v. Forsyth, 472 U.S. 511, 535 n.12 (1985). In the
present case, even if the defendants had consulted a
casebook prior to formulating their plan, they still would
not have had fair notice that they had a constitutional
obligation to announce their identity prior to com-
pleting the arrest. Thus, they are entitled to qualified
immunity.


                    III. CONCLUSION
  It is conceivable that the defendants’ failure to identify
themselves as officers after initially restraining Catlin
increased the likelihood that he would resist, and thus
increased the amount of force they had to use in order to
effect his arrest. Nevertheless, it is not clearly established
that the defendants have a constitutional duty to identify
No. 07-3903                                        17

themselves as officers after they initially immobilize
an arrestee but before they fully restrain him.
                                            A FFIRMED.




                        7-21-09